               Case 1:20-cr-00080-RJA-JJM Document 14 Filed 06/22/20 Page 1 of 3




 IN THE UNITED STATES DISTRICT COURT
 FOR THE WESTERN DISTRICT OF NEW YORK
_____________________________________________
 UNITED STATES OF AMERICA,
                                                         Plaintiff,

vs.                                                                                                     Docket No.: 1:20-CR-00080
COURTLAND RENFORD,
                                                         Defendant.
_____________________________________________________________________________________________________



                                              CHANGES IN CIRCUMSTANCES SUBMISSION




 STATE OF NEW YORK )
 COUNTY OF ERIE   )
 CITY OF BUFFALO   )

 SAMUEL P. DAVIS, ESQ., being duly sworn, deposes and states:

        1. I am defense counsel for the Defendant, COURTLAND RENFORD. This
 Affidavit is submitted in support of the Defendant’s Motion for Release;

        2. By Order of the Honorable Jeremiah McCarthy, a Detention Hearing has

 been scheduled for June 22nd , 2020 at 3:00 p.m.

        3. At the previously held appearance the Court requested that a written
 subimission outlining changes in circumstances be given.

        4. Previously it was not clear which one person Mr. Renford would be
 accountable to regarding the posting of Bail.

        5. We now have identified that individual as Shamika Jones, who is the mother
 of Courtland’s sister on his father’s side. She has known Courtland all of his life and
 is gainfully employed.
          Case 1:20-cr-00080-RJA-JJM Document 14 Filed 06/22/20 Page 2 of 3




    6. Also,at the first appearance it was not known where Courtland would reside
should he be released.

    7. We have established that shoudl the Court release him, Courtland would live
with his father, Courtland Renford Senior at 277 Sumner Place here in Buffalo. It is
my belief that this home is sutiable for electronic monitoring as well.

    8. Steps are currently being taken to link Mr. Renford with and in patient mental
health and substance abuse treatment faciility should the Court see fit to release him.

    9. Lastley, It is my belief that the Government stated that there were thousands
of dollars in damage to the area in which the fire was was positited in Buffalo City
Hall. I have attached an exhibit which shows that sthis may not be true.
    10.        Based on the aformentioned, we would ask the Court to set some
form of Bail for Mr. Renford as he faces the charges befre the Court.



                                                         BY: /s/ SAMUEL P. DAVIS
                                                                            Samuel P. Davis
                                                                      1260 Delaware Avenue
                                                                      Buffalo, New York 14209
                                                                    Phone: (716) 852-1888
                                                                           Fax: (716) 852-3588
                                                                         spdavis92@gmail.com
                                                                Attorney for COURTLAND RENFORD
       Case 1:20-cr-00080-RJA-JJM Document 14 Filed 06/22/20 Page 3 of 3




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
__________________________________________
UNITED STATES OF AMERICA,

VS.                                                          Docket No. 1:20-CR-00080

COURTLAND RENFORD

                       Defendant.
___________________________________________

                                CERTIFICATE OF SERVICE

I hereby certify that on June 22nd , 2020, I eletronically filed the attached Changes In
Cisrcumstances Submission with the Clerk of the District Court using its CM/ECF system,
which would then electronically notify all of the CM/ECF participants on this case.


                                             /s Samuel P. Davis, Esq.
                                             Samuel P. Davis, Esq.
